Order entered November 15, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01343-CV

                                   MATT MALOUF, Appellant

                                                 V.

                      STERQUELL PSF SETTLEMENT, L.C., Appellee

                          On Appeal from the 134th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-15-02371

                                             ORDER
        On October 30, 2018, we ordered court reporter Vielica Dobbins to file a supplemental

reporter’s record containing a copy of plaintiff’s exhibit 114 no later than 3:00 p.m. on

November 2, 2018.          Our October 30th order was the third order in connection with the

supplemental record. Ms. Dobbins did not file the record, but sought an extension, explaining

she did not have all the documents that were included in the exhibit.

        At our request, the parties filed a joint response to the extension request. In the response,

the parties state they have furnished Ms. Dobbins the missing documents and they agree she now

has the entire exhibit.

        We GRANT the extension request and ORDER the supplemental record be filed no later

than November 21, 2018. We caution Ms. Dobbins that extension requests will be disfavored
and that failure to comply could result in an order that she not sit as reporter until the record is

filed.

                                                     /s/     DAVID EVANS
                                                             JUSTICE